PER CURIAM.
This is an application for supervisory writs, involving the question of venue and jurisdiction in a rule for child custody brought by the mother in Orleans Parish after a divorce judgment silent as to custody was rendered in Plaquemines Parish, where the father presently resides. At the *1137time the rule was filed the child was living with the mother in Orleans Parish.
The father filed exceptions to the venue and to the jurisdiction of the Orleans court. After the trial court overruled the exceptions, the father applied to this court for supervisory writs.
The Louisiana courts have jurisdiction over the status in an action to obtain the custody of a minor domiciled in the state. C.C.P. art. 10(5). The related question of venue involves the determination of the proper parish in which the action may be brought.
There is no specific provision in the Code of Civil Procedure governing venue in custody actions. Such an action incidental to an action for separation or divorce is generally brought in the parish of proper venue for the principal action. However, when the initial fixing of custody occurs after divorce, the venue of the action to obtain custody is determined by reference to the law governing tutorship proceedings, since custody of the minor is one of the elements of tutorship. C.C.P. art. 4261. Venue in tutorship proceedings lies in the parish where the minor resides. C.C.P. art. 4031.
The judgment correctly overruled the exceptions, and the application is denied.

APPLICATION DENIED.